UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 21-6752


BRONSON SHELLEY,

                     Plaintiff - Appellant,

              v.

BRYAN P. STIRLING; J. MICHAEL BROWN; DENNIS PATTERSON, In their
individual capacities,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Joseph Dawson, III, District Judge. (4:18-cv-02229-JD)


Submitted: September 14, 2021                                Decided: September 20, 2021


Before THACKER and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Bronson Shelley, Appellant Pro Se. William Hewitt Cox, III, HOWELL, GIBSON &
HUGHES, PA, Beaufort, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Bronson Shelley seeks to appeal the district court’s order accepting the

recommendation of the magistrate judge in part and denying relief on Shelley’s 42 U.S.C.

§ 1983 complaint. We dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

      In civil cases, parties have 30 days after the entry of the district court’s final

judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court entered its order on March 31, 2021. Shelley filed the notice of

appeal on May 3, 2021. * Because Shelley failed to file a timely notice of appeal or to

obtain an extension or reopening of the appeal period, we dismiss the appeal.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                DISMISSED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date Shelley could have delivered the notice to prison officials for
mailing to the court. Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S. 266, 276 (1988).

                                            2